Citation Nr: 0735999	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  06-21 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC), pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946.  He died in August 2004; the appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision in which the 
RO, inter alia, denied the appellant's claim for service 
connection for the veteran's cause of death and for DIC under 
the provisions of 38 U.S.C. (U.S.C.A., for the Board's 
purposes) § 1318.  The appellant was provided with notice of 
the denial and of her appellate rights in correspondence 
dated October 2004.  She filed a notice of disagreement (NOD) 
in September 2005.  The RO issued a statement of the case 
(SOC) in May 2006.  The appellant thereafter perfected her 
appeal through a timely filed substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans Appeals) in June 
2006.  

In August 2007, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of this hearing has been associated with the 
claims file.  During the hearing, the appellant requested, 
and the undersigned granted, a 60-day abeyance period for the 
submission of additional evidence.  Such period expired in 
early October; however, to date, no additional evidence has 
been received.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's death certificate lists his immediate cause 
of his death as metastatic lung carcinoma; coronary artery 
disease (CAD), hypertension, and hyperlipidemia were listed 
as significant conditions contributing to his death but not 
resulting in the underlying cause of death.  

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD) 
(rated as 20 percent disabling), lumbosacral spine arthritis 
(rated as 20 percent), and shrapnel wound residuals of the 
right and left thighs (rated as 10 and 50 percent disabling, 
respectively).  His combined rating was 80 percent and he had 
been awarded a total disability rating based on individual 
unemployability (TDIU), effective September 13, 1999.  

4.  Metastatic lung carcinoma, CAD, hypertension, and 
hyperlipidemia were first manifested many years following 
separation from service, and there is no medical evidence or 
opinion that establishes a nexus between any of these 
disabilities and either the veteran's military service or any 
service-connected disability/ies (to include PTSD).

5.  A disability of service origin did not cause, or 
contribute substantially or materially to cause, the 
veteran's death.

6.  The record reflects that the veteran, who died 58 years 
after his discharge from service, did not have a service-
connected disability rated as totally disabling for at least 
10 years prior to his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2007).

2.  The claim for DIC benefits, pursuant to the provisions of 
38 U.S.C. § 1318, is without legal merit.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.22, 20.1106 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As regards the claim for DIC, pursuant to 38 U.S.C.A. § 1318, 
the appellant has been notified of the basis for the denial 
of this claim, and has been afforded opportunity to present 
evidence and/or argument pursuant to that claim.  Further, 
there is no indication that any evidence bearing on this 
claim is outstanding.  Thus, the Board finds that all 
notification and development action on this claim has been 
accomplished.  As indicated below, the claim is being denied 
as lacking legal merit; as such, the duties to notify and 
assist imposed by the VCAA are not applicable.   See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

As regards the claim for service connection for the cause of 
the veteran's death, the Board notes that a July 2004 pre-
rating letter provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for service connection for the cause of the veteran's death 
(as well as the claim for DIC, pursuant to section 1318), as 
well as what information and evidence must be submitted by 
the appellant, what information and evidence would be 
obtained by VA, and the need for the appellant to advise VA 
of and to submit any further evidence that is relevant to the 
claims.  After issuance of the notice and an opportunity for 
the appellant to respond, the claims were duly adjudicated in 
the September 2004 rating decision now on appeal.  Thus, the 
July 2004 letter meets the VCAA's content of notice and 
timing of notice requirements.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent documentary 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, outpatient treatment records for the period 
from 1949 to his death in April 2004, reports of VA 
examination, and the appellant's official death certificate.  
Also of record and considered in connection with the claims 
is the transcript of the appellant's Board hearing testimony, 
as well as various written statements provided by the 
appellant or by her representative, on her behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through written notice of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate her claims for service 
connection for the cause of the veteran's death and for 
§ 1318 DIC benefits, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with either claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

A.  Entitlement to service connection for the veteran's cause 
of death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 3.303.  A rebuttable 
presumption of service connection arises for certain diseases 
(to include malignant tumors and cardiovascular disease that 
manifests itself to a compensable degree (usually 10 percent) 
within a prescribed period post-service (usually, one year).  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection also may be established for disability or 
death that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to 
show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.

During the veteran's lifetime, service connection was 
established for PTSD (rated as 20 percent disabling), 
lumbosacral spine arthritis (rated as 20 percent), and 
shrapnel wound residuals of the right and left thighs (rated 
as 10 and 50 percent disabling, respectively).  His combined 
rating was 80 percent and he had been awarded TDIU, effective 
September 13, 1999.  

The veteran's death certificate indicates that the immediate 
cause of his death, on April 23, 2004, was metastatic lung 
carcinoma of two years' onset prior to his death, with CAD, 
hypertension, and hyperlipidemia listed as significant 
conditions contributing to his death but not resulting in the 
underlying cause of death.  A VA treatment report dated in 
May 1988 reflects that the veteran had a history of 
exertional angina since January 1987, and that he was 
subsequently diagnosed with mild coronary artery disease 
following cardiac catheterization in May 1988, in addition to 
being diagnosed with hypertension and hyperlipidemia.  VA 
medical and hospice treatment reports for the period from 
October 2002 to April 2004 include a notation showing that 
the veteran's lung cancer was first noted in January 2002.  

Via her September 2005 notice of disagreement and June 2006 
substantive appeal, the appellant contended that the 
veteran's service-connected PTSD caused his death by 
contributing significantly to his CAD and hypertension.  
During her hearing before the Board in August 2007, she 
testified that her husband did not smoke tobacco products or 
spend his career in an occupation that involved routine 
exposure to lung carcinogens such as asbestos.  She mentioned 
that her sister-in-law had read medical opinions that related 
lung cancer to veterans who participated in the liberation of 
Nazi concentration camps during World War II, and contended 
that the veteran's terminal lung cancer was the result of his 
involvement in the liberation of a concentration camp.  (In 
this regard, the report of a March 1995 VA psychiatric 
examination for assessment of PTSD shows that the veteran had 
reported participating in the liberation of the Dachau 
concentration camp.)  The appellant thus expressed her belief 
that a grant of service connection for the cause of the 
veteran's death is warranted.  

Notwithstanding the appellant's contentions, the Board finds 
that the record presents no basis for the grant of service 
connection for the cause of the veteran's death.  

Initially, the Board notes that the veteran's service records 
reflect that the veteran served in the European Theater of 
Operations during World War II, and that he was decorated 
with the Combat Infantryman Badge and the Purple Heart.  His 
service records do not establish that he was ever captured 
and incarcerated by enemy forces as a prisoner of war.  

Further, his service medical records are completely negative 
for findings or diagnoses of any carcinoma or cardiovascular 
disease (to include hypertension, or the presence of 
sustained elevated blood pressure readings indicative of 
essential hypertension), and there is no medical evidence 
that any carcinoma or cardiovascular disease was manifested 
to any degree during the first post-service year following 
his discharge from active duty in February 1946.  Hence, the 
conditions resulting in the veteran's death were not shown in 
or within one year after service.  In fact, the first 
objective evidence of cardiovascular disease is reflected in 
a May 1988 VA medical report, and the first objective 
evidence of lung cancer is reflected in the 2002 to 2004 VA 
hospital records, both indicating onset of these diseases 
many years after the veteran's service.  

Significantly, none of the medical records associated with 
the claims file contains any evidence or opinion suggesting a 
medical nexus between the veteran's terminal lung cancer 
and/or his cardiovascular disease and either his military 
service or any service-connected disability/ies, to include 
PTSD.  The Board points out that neither the appellant nor 
her representative has presented, identified, or alluded to 
the existence of any evidence suggesting such a link, despite 
being provided with opportunities to do so (most recently, in 
connection with the appellant's Board hearing in August 
2007).  

In addition to the medical and other objective evidence, the 
Board has considered the lay assertions advanced in 
connection with the claim on appeal; however, none of this 
evidence provides a basis for allowance of the claim.  To the 
extent that the appellant attempts to establish a medical 
relationship between the veteran's service and his death on 
the basis of her (and her representative's) assertions, such 
evidence must fail.  As indicated above, this claim turns on 
the medical matter of whether there exists a nexus between 
the veteran's service (or service-connected disability) and 
his death-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laypersons without the appropriate medical 
training and expertise are not competent to render a 
probative opinion on a medical matter, the lay assertions in 
this regard have no probative value.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).



B.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  If the veteran's death is not determined to 
be service-connected, a surviving spouse may still be 
entitled to benefits.  

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse of a deceased veteran in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for the purposes of this provision is a veteran who died not 
as a result of his own willful misconduct, and who either was 
in receipt of, or entitled to receive, compensation at the 
time of death for service-connected disability rated as 
totally disabling, if the service-connected disability was 
rated as totally disabling for 10 or more years immediately 
preceding death, or if continuously rated as totally 
disabling for at least 5 years after the veteran's separation 
from active service.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22.  A "deceased veteran" also includes a former prisoner 
of war (POW) who died after September 30, 1999 with a 
service-connected disability rated totally disabling for not 
less than one year immediately preceding death.  Id.  The 
total rating may be schedular or based on unemployability.  
38 C.F.R. § 3.22.

As indicated above, at the time of the veteran's death, his 
combined rating for service-connected disabilities was 80 
percent, and his TDIU had been in effect since September 13, 
1999.  

Thus, the veteran was considered totally disabled due to 
service-connected disability at the time of his death.  
However, the September 1999 effective date for the TDIU does 
not meet the 10-year rating requirement preceding the 
veteran's death in April 2004.  During the veteran's 
lifetime, he did not challenge the assigned effective date 
for the TDIU, which was awarded in April 2000.

Moreover, in this case the appellant has not claimed 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
based on the submission of new and material evidence to 
reopen a previously final VA decision, or argued that, but 
for the receipt of VA or military retirement pay, the veteran 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by schedular or unemployability rating from 
the date of the veteran's discharge from service.  The Board 
also notes that neither the appellant nor her service 
representative has raised a claim of clear and unmistakable 
error (CUE) in a final rating decision, pursuant to 38 C.F.R. 
§ 3.105(a) (2007).  See Fugo 
v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. 
App. 242 (1994) (emphasizing the pleading requirements for 
raising, and burden of proof for establishing, a CUE claim).  

Finally, the Board notes that neither the appellant nor her 
representative has raised the matter of the veteran's 
"hypothetical entitlement" to a total rating prior to prior 
to September 13, 1999 (a theory which the Board notes would 
not, in any event, entitle the appellant to DIC, pursuant to 
the provisions of 38 U.S.C.A. § 1318, because such 
"hypothetical entitlement" is not a basis for these benefits 
under the governing legal authority).

Thus, there is nothing to change the fact that the veteran, 
who died in April 2004, 58 years after his discharge from 
service in February 1946 (thereby rendering inapplicable the 
5-year provision) had no service-connected disability rated 
as totally disabling for at least 10 years prior to his 
death.  Rather, he was rated totally disabled from September 
1999 until his death in April 2004 (pursuant to a TDIU), for 
a total of four years and seven months. Therefore, the 
veteran did not have a disability continuously rated totally 
disabling for a period of 10 years or more immediately 
preceding death, nor did he have a disability continuously 
rated totally disabling for not less than five years from 
discharge.  The evidence also does not reflect that the 
veteran was a POW.  Consequently, the veteran was not a 
"deceased veteran" as defined in 38 U.S.C.A. § 1318(b), and 
the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318(a).

For the foregoing reasons, the appellant's claim of 
entitlement to DIC benefits, pursuant to the provisions of 38 
U.S.C.A. § 1318, must be denied.  As the law is dispositive 
of this claim, it must be denied for lack of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the veteran's cause of death is 
denied.

DIC, pursuant to the provisions of 38 U.S.C.A. § 1318, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


